IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-86,192-01



                  EX PARTE GEORGE THOMAS CURRY, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
     IN CAUSE NO. 1223596 IN THE 209TH JUDICIAL DISTRICT COURT
                           HARRIS COUNTY



       Per curiam.


                                           ORDER

       In February 2014, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 On July 29, 2016, the State filed in this Court

its brief on Applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b),


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                      Curry - 2

Applicant’s initial application for a writ of habeas corpus was due to be filed in the trial

court on or before December 12, 2016, assuming a motion for extension was timely filed

and granted. See Art. 11.071 §§ 4(a) and (b).

       It has been four years since the application was due in the trial court. Accordingly,

we order the trial court to resolve any remaining issues in the case within 60 days from

the date of this order. The clerk shall then immediately transmit the complete writ record

to this Court. Any extensions of time shall be requested by the trial judge, or on his or her

behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish